Case 3:20-cv-00569-MPS Document 15-8 Filed 04/30/20 Page 1 of 2




                       EXHIBITV
            Case 3:20-cv-00569-MPS Document 15-8 Filed 04/30/20 Page 2 of 2




                                                                                   - - - - - - - - - - -- -- - - - -




                   DANBURY INMATE
                      BULLETIN
Subject:      Updated Criteria for Home Confmemcnt based on COVI0-19 Guidelines

                      1/s//
Fwm:           0. Easter. Warden

Date:          April 21. 2020

Updated <rite ria tor HomP. Confinement based on COVI0-19 gui-dt!line~:

Th~   following criteria must be met wnE>n making COV!D- I !J referrals for Home Confir~m~nt

1} Primary Offense •s not v1olent:
2} Primary Offpn!;e tS not SPX offen~e;
3) Primary Offense is not terron~m.:
4) No de1amer.
S) Mt.·ntal Health Care Level i!> le~s than IV
6} PATIERN r"s'k score is MIN
7} No 11\ddent Reports in the past 12 mo':"lths.
8) Inmate must have s.etVed at least SO% of their sentence

f or tho'>~' inmates pr~iOU'!ily rPtPf"red wtlo d•d not meet the c:rttE!fl i1 and t·;;vc a ~JP.flt DST in SfNTRY;
The DSCC is rf:rlacing RRC/HC datt?S to W -CCC-ACT

If an mmate wac; prev1ously reterrea, cmd ha~ had their DST date ch.lnged or revrert~d bade tow CCC
ACT: It will be   ~iewed   agarn at the SO% d<~le.
